Exhibit 10.1

SEPARATION AND TRANSITION AGREEMENT

AND GENERAL RELEASE

This Separation and Transition Agreement and General Release (the “Agreement”)
is made by and between Robin Steele (“Executive”) and InterMune, Inc. (the
“Company”), effective as of the date Executive signs this Agreement (the
“Effective Date”).

A. Executive is employed as Senior Vice President of Legal Affairs, General
Counsel and Corporate Secretary pursuant to the terms of an offer letter dated
August 9, 2004, as amended November 24, 2008 (the “Employment Agreement”).

B. Executive wishes to resign her employment with the Company effective upon the
Resignation Date (as defined below).

C. The Company wishes to retain Executive to provide certain transition and
consulting services (as detailed below and in the Consulting Agreement attached
as Exhibit A hereto, hereinafter referred to as the “Consulting Agreement”) and
Executive is willing to provide the transition and consulting services on the
terms set forth herein.

D. Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to Executive under the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1. Resignation Date. Executive resigns her employment effective as of
September 30, 2013 (the “Resignation Date”). Executive shall resign her position
as an officer of the Company effective upon the appointment of her successor.

2. Employment Transition Period. The period from the Effective Date through the
Resignation Date shall be known as the “Transition Period.”

(a) Through the date that Executive’s successor is appointed, Executive will
continue to be employed as Senior Vice President, Legal Affairs, General Counsel
and Corporate Secretary, to discharge the normal and customary duties of those
positions and such other duties as may be reasonably assigned to her by the
Company’s Chief Executive Officer (“CEO”), and to receive salary, equity vesting
and benefits at the level in effect as of the Effective Date, less all
applicable taxes and other authorized withholding. Upon appointment of
Executive’s successor, Executive shall assume the title of Special Counsel and
shall, through the Resignation Date, devote her full-time business efforts to
the transition of her former duties to her successor and the performance of such
other duties as may be reasonably requested by Executive’s successor or the CEO,
and receive salary, equity vesting and benefits at the level in effect as of the
Effective Date less all applicable taxes and other authorized withholding.

(b) At all times during the Transition Period, Executive’s employment will
continue to be terminable on an at-will basis, without Cause or Good Reason (as
defined in the Employment Agreement) or notice, by either Executive or the
Company.

 

1



--------------------------------------------------------------------------------

(i) In the event that Executive’s employment is terminated during the Transition
Period by the Company for Cause or by Executive for any reason, Executive will
receive all wages and accrued, unused vacation owed to her as of the termination
date, less applicable taxes and other authorized withholding, together with such
equity awards as are vested as of the termination date and nothing more.

(ii) In the event that Executive’s employment is terminated (1) by the Company
during the Transition Period other than for Cause, or (2) due to the death or
disability of Executive, then contingent upon delivery to the Company of the
General Release attached as Exhibit B hereto (the “General Release”) and that
General Release becoming effective and irrevocable within thirty (30) days
following such termination, then (a) the Severance Payment contained in
Section 3 shall be paid to Executive or to the administrator or executor of
Executive’s estate; and (b) each equity award held by Executive shall
immediately vest with respect to that number of shares subject to such equity
awards as Executive would have vested in, had she remained employed through
August 31, 2014 and such equity awards shall remain exercisable, in the event of
Executive’s disability, for such period of time had she remained employed
through August 31, 2014 and, in the event of Executive’s death, in accordance
with the applicable equity plan, notice of grant and agreement; and (c) in the
event Executive timely elects to receive continued healthcare (including
medical, dental, and vision) and basic group life coverage pursuant to COBRA,
the Company shall pay the COBRA premiums for Executive and Executive’s spouse
for the lesser of (1) twelve (12) months, (2) through the date that Executive
and/or Executive’s spouse is eligible for healthcare or group life benefits
through other employment, and (3) until Executive and/or Executive’s spouse is
no longer eligible for COBRA continuation coverage.

3. Severance Payment. Contingent upon Executive’s execution of the General
Release no earlier than the Resignation Date and no later than the 50th day
following the Resignation Date, the Company shall pay to Executive in a lump sum
severance in the amount of 12 (twelve) months base salary, in the aggregate
amount of $357,211.18, less all applicable tax withholding (the “Severance
Payment”). The Severance Payment shall be made within ten (10) business days of
the Effective Date of the General Release, as defined therein; provided, that if
the Resignation Date occurs less than sixty (60) days prior to the end of the
calendar year, then the Severance Payment shall be made in the next calendar
year.

4. Consulting Agreement. Contingent upon Executive’s execution of the General
Release no earlier than the Resignation Date and no later than the 50th day
following the Resignation Date, Executive shall be entitled to receive the
benefits of the Consulting Agreement in accordance with its terms. The
Consulting Agreement shall be for a period of twelve (12) months, beginning the
day following the Resignation Date and ending on the date that is twelve
(12) months later (the “Consulting Period”). During the Consulting Period,
Executive shall be available to provide up to ten (10) hours of consulting
services per month as her successor and the Company’s CEO may reasonably
request, either in person or telephonically. During the Consulting Period, the
Company shall (a) pay to Executive a consulting fee equal to six hundred dollars
($600) per month for the first two (2) hours of consultation, plus additional
consulting fees of three hundred dollars ($300) per hour for consulting services
provided in excess of two (2) hours per month; (b) in the event Executive timely
elects to receive continued healthcare (including medical, vision and dental)
and basic group life coverage pursuant to COBRA, pay COBRA premiums for
Executive and Executive’s spouse for the lesser of (i) twelve (12) months,
(ii) through the date that Executive and/or Executive’s spouse is eligible for
healthcare or group life benefits through other employment, and (iii) until
Executive and/or Executive’s spouse is otherwise no longer eligible for COBRA



--------------------------------------------------------------------------------

continuation coverage; (c) allow Executive to continue vesting in all
outstanding equity awards, including but not limited to performance-based equity
awards, at the level in effect as of the Resignation Date; and (d) purchase D&O
tail coverage for Executive with effect beginning the date Executive resigns her
position as an officer and ending upon expiration of the Consulting Period.
Executive acknowledges that any equity awards that remain unvested at the end of
the Consulting Period shall terminate immediately following the end of the
Consulting Period without any additional remuneration therefor. Any vested
awards shall terminate three months following the end of the Consulting Period
or, if earlier, the original expiration date of such equity awards. All services
provided by Executive to the Company pursuant to the Consulting Agreement shall
be covered by the Indemnity Agreement previously entered into between the
Company and Executive (the “Indemnity Agreement”). The Company acknowledges its
intent that Executive, her heirs and assigns receive the benefits of the
Consulting Agreement in accordance with its terms, in the event of Executive’s
death or disability during the term of this Agreement or the Consulting
Agreement.

5. Final Paycheck. On the Resignation Date, Executive shall receive payment of
all accrued but unpaid base salary and payment of accrued, unused vacation
earned through the Resignation Date, less applicable taxes and other authorized
withholding. Accrued, unused vacation in the amount of 250 hours shall be paid
to Executive on June 28, 2013, after which date no additional vacation will
accrue. In addition, the Company shall reimburse Executive for all outstanding
expenses incurred prior to the Resignation Date that are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Executive’s submission
of such expenses on or before the date that is five (5) days prior to the
Resignation Date, in accordance with the Company’s requirements with respect to
reporting and documenting expenses.

Executive is entitled to the payments described in this Section 5 regardless
whether Executive executes this Agreement.

6. Bonus. Provided that Executive’s employment is not terminated by the Company
for Cause, as defined in the Employment Agreement, prior to August 31, 2013,
Executive shall remain eligible for 2013 bonus, pro-rated for the number of
months of Executive’s employment in 2013. The personal modifier portion of
Executive’s 2013 bonus shall be calculated at 100% (one hundred percent), and
the corporate modifier shall be consistent with that applied to other 2013
bonuses, as determined by the Company’s Board of Directors. Executive shall not
be eligible for bonus compensation during the Consulting Period. Executive shall
receive payment of 2013 bonus at the same time as 2013 bonuses are paid to other
executives of the Company.

7. Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
her by this Agreement beyond those withheld by the Company, Executive agrees to
pay them herself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by her to make required
payments. To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), such reimbursements shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.



--------------------------------------------------------------------------------

8. Full Payment; Sole Separation Benefit. Executive acknowledges that the
payment and arrangements herein and in the Consulting Agreement constitute full
and complete satisfaction of any and all amounts properly due and owing to
Executive under the terms of her Employment Agreement, and as a result of
Executive’s employment with the Company and the separation there from. Executive
acknowledges and agrees that the payments and arrangements referenced in this
Agreement and in the Consulting Agreement constitute adequate and valuable
consideration, in and of themselves, for the promises contained in this
Agreement and in the Consulting Agreement and are the sole separation benefit
that Executive shall receive and to which she is entitled.

9. Executive’s Release of the Company. Executive understands that by agreeing to
the release provided by this Section 9, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a) On behalf of Executive and Executive’s heirs and assigns, Executive hereby
releases and forever discharges the “Releasees” hereunder, consisting of the
Company, and each of its owners, affiliates, divisions, predecessors,
successors, assigns, agents, directors, officers, partners, employees, and
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to Executive’s hire, employment, or remuneration by the Releasees,
or any of them, and Executive’s resignation of her employment, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including but not
limited to any Claims arising under Title VII of the Civil Rights Act of 1964,
as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal
Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act ,
31 U.S.C. § 3729 et seq.; the Employee Retirement Income Security Act, 29 U.S.C.
§ 1001 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§ 2101 et seq. the Fair Labor Standards Act, 29 U.S.C. § 215 et seq., the
Sarbanes-Oxley Act of 2002; the California Labor Code; the employment and civil
rights laws of California; Claims for breach of contract; Claims arising in
tort, including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

(b) Notwithstanding the generality of the foregoing, Executive does not release
Executive’s rights under this Agreement and the following Claims:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;



--------------------------------------------------------------------------------

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;

(iv) Claims for indemnification under the Indemnity Agreement the Company’s
Bylaws, California Labor Code Section 2802 or any other applicable law;

(v) Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission and the California Department of Fair Employment and
Housing claims of discrimination, harassment or retaliation; provided, however,
that Executive does release Executive’s right to secure any damages for alleged
discriminatory, harassing or retaliatory treatment;

(vi) Any other Claims that cannot be released as a matter of law; and

(vii) Any claims for compensation and benefits to which Executive and/or her
spouse may be entitled under this Agreement or the Consulting Agreement.

10. The Company’s Release of Executive. The Company voluntarily releases and
discharges Executive and her heirs, successors, administrators, representatives
and assigns from all Claims which the Company may have against Executive as the
result of her employment or Executive’s resignation of her employment and that
are based upon facts known, or which in the exercise of reasonable diligence
should have been known, to the Company’s Chief Executive Officer and Board of
Directors. Notwithstanding the foregoing, nothing herein shall release or
discharge any Claim by the Company against Executive, or the right of the
Company to bring any action, legal or otherwise, against Executive as a result
of any failure by her to perform her obligations under this Agreement, the
Consulting Agreement or the InterMune, Inc. Employee Proprietary Information and
Inventions Agreement dated as of August 10, 2004 (the “Confidentiality
Agreement”), or as a result of any acts of intentional misconduct or
recklessness.

11. Waiver of California Civil Code Section 1542. EXECUTIVE AND THE COMPANY EACH
ACKNOWLEDGE THAT SHE OR IT HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE AND THE COMPANY EACH HEREBY
EXPRESSLY WAIVES ANY RIGHTS THEY MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER
STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.



--------------------------------------------------------------------------------

12. Non-Disparagement, Disclosures , Transfer of Company Property.

(a) Non-Disparagement and Disclosures. Executive agrees that she shall not
disparage, criticize or defame the Company, its affiliates and their respective
affiliates, directors, officers, agents, partners, shareholders or employees,
products or business, either publicly or privately. The Company agrees that
neither its Directors nor the members of its senior executive staff shall
disparage, criticize or defame Executive, either publicly or privately. The
Company further agrees that Executive shall be given the opportunity to review
and comment on any internal or external document or disclosure regarding her
employment with the company or the circumstances surrounding her departure from
the Company, including (i) public disclosures or announcements to be made to the
SEC or Company employees, and (ii) contained in documents to be maintained in
her personnel file or other internal documentation. The Company agrees to
consider Executive’s comments to such disclosures, announcements, or documents
in good faith and, should the Company elect not to incorporate them, the Company
agrees to maintain a record of Executive’s comments in the files related to such
disclosures or documents. Nothing in this Section 12(a) shall have application
to any evidence or testimony required by any court, arbitrator or government
agency.

(b) Transfer of Company Property. On the Resignation Date, Executive shall turn
over to the Company all files, memoranda, records, and other documents, and any
other physical or personal property which is the property of the Company, except
as may be reasonably required to perform her duties under the Consulting
Agreement and as mutually agreed. Executive shall be allowed to retain two
laptop computers and an iPhone issued to Executive by the Company and currently
in Executive’s possession. The Company shall have the opportunity to remove all
Company software, information, files and data from these items.

13. Executive Representations. Executive warrants and represents that (a) she
has not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on her behalf, she will immediately cause it to be
withdrawn and dismissed, (b) she has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which she may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to her, except as provided in this
Agreement, (c) she has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by the Executive does not and will
not conflict with, breach, violate or cause a default under any agreement,
contract or instrument to which the Executive is a party or any judgment, order
or decree to which the Executive is subject, and (e) upon the execution and
delivery of this Agreement by the Company and the Executive, this Agreement will
be a valid and binding obligation of the Executive, enforceable in accordance
with its terms.

14. No Assignment, Binding Nature. Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any affiliate of the Company because of any actual
assignment, subrogation or transfer by Executive, Executive agrees to indemnify
and hold harmless the Company or any affiliate of the Company against such
claim, action, suit or demand, including necessary expenses of investigation,
attorneys’ fees and costs. This Agreement shall be binding upon and inure to the
benefit of Executive’s executors, administrators, heirs and devisees.



--------------------------------------------------------------------------------

15. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

16. Miscellaneous. This Agreement, together with the Confidentiality Agreement,
the Indemnity Agreement, the General Release and the Consulting Agreement,
constitutes the entire agreement between the parties, and shall supersede any
other agreement, with regard to the subject matter hereof. The Company and
Executive acknowledge that the termination of the Executive’s employment with
the Company is intended to constitute an involuntary separation from service for
the purposes of Section 409A of the Code, and the related Department of Treasury
regulations. Executive acknowledges that there are no other agreements, written,
oral or implied, and that she may not rely on any prior negotiations,
discussions, representations or agreements. This Agreement may be modified only
in writing, and such writing must be signed by Executive and the Chief Executive
Officer of the Company and recited that it is intended to modify this Agreement.
This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement. Facsimile and pdf signatures shall have the same force and
effectiveness as original signatures.

17. Maintaining Confidential Information. Executive reaffirms her obligations
under the Confidentiality Agreement. Executive acknowledges and agrees that the
payments provided in this Agreement and the Consulting Agreement shall be
subject to Executive’s continued compliance with Executive’s obligations under
the Confidentiality Agreement.



--------------------------------------------------------------------------------

18. Executive’s Cooperation. During the Transition Period, the Consulting Period
and thereafter, Executive shall cooperate with the Company and its affiliates,
at the Company’s cost and upon the Company’s reasonable request, with respect to
any internal investigation or administrative, regulatory or judicial proceeding
involving matters within the scope of Executive’s duties and responsibilities to
the Company during her employment with the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s reasonable
request to give testimony without requiring service of a subpoena or other legal
process, and turning over to the Company all relevant Company documents which
came into Executive’s possession during her employment).

[Signature Page Follows ]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.

 

    INTERMUNE, INC. DATED: July 30, 2013     By:   /s/ Daniel G. Welch      
Daniel G. Welch       Chief Executive Officer    

 

ROBIN STEELE

DATED: July 31, 2013     /s/ Robin Steele     Robin Steele



--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING AGREEMENT



--------------------------------------------------------------------------------

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (the “Agreement”) is entered into between
InterMune, Inc. (“Company”) and Robin Steele (the “Consultant”) (each, a
“Party”).

1. DEFINITIONS. As used in this Agreement:

1.1 “Confidential Information” means any and all information related to
Company’s business (including trade secrets, technical information, business
forecasts and strategies, marketing plans, customer and supplier lists,
personnel information, financial data, and proprietary information of third
parties provided to Company in confidence) that is labeled or identified as
“confidential” or “proprietary” or that Consultant otherwise knows, or would
reasonably be expected to know, Company considers to be confidential or
proprietary or information of a third party that Company has a duty to treat as
confidential.

1.2 “Intellectual Property” means all algorithms, application programming
interfaces (APIs), apparatus, assay components, biological materials, cell
lines, chemical compositions and structures, circuit designs and assemblies,
concepts, Confidential Information, data (including clinical data), databases
and data collections, designs, diagrams, documentation, drawings, flow charts,
formulae, gate arrays, ideas and inventions (whether or not patentable or
reduced to practice), IP cores, know-how, materials, marketing and development
plans, marks (including brand names, product names, logos, and slogans),
methods, models, net lists, network configurations and architectures,
photomasks, procedures, processes, protocols, schematics, semiconductor devices,
software code (in any form including source code and executable or object code),
specifications, subroutines, techniques, test vectors, tools, uniform resource
identifiers including uniform resource locators (URLs), user interfaces, web
sites, works of authorship, and other forms of technology related to the
Company’s business.

1.3 “Intellectual Property Rights” means all past, present, and future rights of
the following types related to the Company’s business, which may exist or be
created under the laws of any jurisdiction in the world: (a) rights associated
with works of authorship, including exclusive exploitation rights, copyrights,
moral rights, and mask work rights; (b) trademark and trade name rights and
similar rights; (c) trade secret rights; (d) patent and industrial property
rights; (e) other proprietary rights in Intellectual Property of every kind and
nature; and (f) rights in or relating to registrations, renewals, extensions,
combinations, divisions, and reissues of, and applications for, any of the
rights referred to in clauses (a) through (e) of this sentence.

1.4 “Services” means the services to be performed or actually performed by
Consultant under this Agreement.

2. ENGAGEMENT

2.1 Services. Consultant will perform Services and be Compensated by the Company
for those Services in accordance with the terms of Exhibit A hereto.

 

1



--------------------------------------------------------------------------------

2.2 Performance of Services. Consultant will perform the Services in accordance
with the terms of this Agreement. Consultant shall perform the Services in a
timely fashion and with the skill expected of an attorney with experience and
training similar to that of Consultant. Consultant will provide, at her own
expense, a place of work and all equipment, tools, and other materials necessary
to complete Services. However, to facilitate performance of the Services and for
no other purpose, the Company, in its discretion, may make its equipment or
facilities available to Consultant at Consultant’s reasonable request including
but not limited to maintaining a Company e-mail account and internal telephone
extension. If Consultant uses Company’s equipment or facilities, regardless of
whether Company grants permission to Consultant to do so, Consultant will be
solely responsible for any injury or death suffered by any person (including
Consultant’s employees and agents) and any damage to any property (including
Company’s property) arising from such use, regardless of whether such injury,
death, or damage is claimed to be based upon the condition of such equipment or
facilities or upon Company’s negligence in permitting such use.

2.3 Subcontracting. Consultant will not subcontract or otherwise delegate any of
her obligations under this Agreement, unless otherwise agreed by Company in
advance.

2.4 Access Rules and Procedures. While on Company’s premises, Consultant agrees
to comply and require its employees and agents to comply with Company’s
then-current access rules and procedures, including those procedures pertaining
to safety, security, and confidentiality. Consultant agrees and acknowledges
that neither Consultant nor any of her employees or agents has any expectation
of privacy with respect to Company’s telecommunications, networking, or
information processing systems (including stored computer files, email messages,
and voice messages) and that the activities of Consultant and its employees and
agents, including the sending or receiving of any files or messages, on or using
any of those systems may be monitored, and the contents of such files and
messages may be reviewed and disclosed, at any time without notice.

2.5 Competitive Engagements. Consultant agrees that (a) during the term of this
Agreement, she will not perform, or agree to perform, any services for any third
party that engages, or plans to engage, in any business or activity that
directly or indirectly competes with the Company in the development or
commercialization of any therapeutic solutions or advancements for the treatment
of idiopathic pulmonary fibrosis (“IPF”) or orphan fibrotic diseases that are
being actively researched and developed by the Company during the Term (a
“Company Competitor”).

3. INDEPENDENT CONTRACTOR RELATIONSHIP. Consultant’s relation to Company under
this Agreement is that of an independent contractor. Nothing in this Agreement
is intended or should be construed to create a partnership, joint venture, or
employer-employee relationship between Company and Consultant. Consultant is not
the agent of Company and is not authorized, and must not represent to any third
party that she is authorized, to make any commitment or otherwise act on behalf
of Company.

3.1 Benefits and Contributions. Except as provided in this Agreement and the
Separation and Transition Agreement and General Release (the “Separation
Agreement”) entered into between Consultant and Company, Consultant shall not be
entitled to or eligible for any benefits that Company may make available to its
employees. Because Consultant is an independent contractor, Company will not
withhold or make payments for social security, make unemployment insurance or
disability insurance contributions, or obtain workers’ compensation insurance on
behalf of Consultant.

 

2



--------------------------------------------------------------------------------

4. COMPENSATION

4.1 Fees. Subject to the terms and conditions of this Agreement, Company will
provide Consultant with the benefits and pay Consultant the amounts specified in
Exhibit A. The benefits and arrangements set forth in the Separation Agreement
and this Section 4.1 and Exhibit A hereto are Consultant’s sole and complete
compensation for the General Release executed by Consultant in favor of Company
and all Services and Intellectual Property Rights provided by Consultant under
the Separation Agreement or this Agreement. No other amounts will be owed by
Company under the Separation Agreement or this Agreement.

4.2 Expenses. Consultant will be reimbursed for all preapproved expenses
incurred in connection with performing the Services including charges incurred
in connection with telephone, facsimile, overnight mail, courier, and travel on
behalf of the Company.

4.3 Timing of Payment. Payment to Consultant shall be made in accordance with
the Company’s normal payroll and expense reimbursement practices.

5. CONFIDENTIALITY

5.1 Use and Disclosure. During the term of this Agreement and at all times
thereafter, Consultant will (a) hold all Confidential Information in strict
trust and confidence, (b) refrain from directly or indirectly using Confidential
Information in any manner or for any purpose not expressly permitted or required
by this Agreement, and (c) refrain from directly or indirectly disclosing any
Confidential Information to any third party without obtaining Company’s express
prior written consent on a case-by-case basis.

5.2 Exceptions. Consultant’s obligations under Section 5.1 will terminate with
respect to any particular information that (a) Consultant lawfully knew prior to
Company’s first disclosure to Consultant, (b) a third party rightfully disclosed
to Consultant free of any confidentiality duties or obligations, or (c) is, or
through no fault of Consultant has become, generally available to the public.
Additionally, Consultant will be permitted to disclose Confidential Information
to the extent that such disclosure is expressly approved in writing by Company,
or is required by law or court order, provided that Consultant timely notifies
Company in writing of such required disclosure and reasonably cooperates with
Company, at Company’s request and expense, in any lawful action to contest or
limit the scope of such required disclosure, including filing motions and
otherwise making appearances before a court.

5.3 Removal; Return. Consultant will not remove any tangible embodiment of any
Confidential Information from Company’s facilities or premises except as may be
reasonably necessary to perform the Services under this Agreement. Upon
Company’s request and upon any termination or expiration of this Agreement,
Consultant will promptly (a) return to Company or, if so directed by Company,
destroy all tangible embodiments of the Confidential Information (in every form
and medium), (b) permanently erase all electronic files containing or
summarizing any Confidential Information, and (c) certify to Company in writing
that Consultant has fully complied with the foregoing obligations.

 

3



--------------------------------------------------------------------------------

6. NO CONFLICTS. Consultant will refrain from any activity, and will not enter
into any agreement or make any commitment, that is inconsistent or incompatible
with Consultant’s obligations under this Agreement, including Consultant’s
ability to perform the Services. Consultant represents and warrants that she is
not subject to any contract or duty that would be breached by Consultant’s
entering into or performing its obligations under this Agreement or that is
otherwise inconsistent with this Agreement. Consultant will not disclose to
Company, will not bring into Company’s facilities, and will not induce Company
to use any confidential or proprietary information of any third party.

7. NONSOLICITATION. During the term of this Agreement and for twelve (12) months
thereafter, Consultant will not directly or indirectly solicit, induce, or
attempt to induce any employee, consultant, client, vendor or independent
Consultant to terminate or breach any employment, contractual, or other
relationship with Company.

8. TERM

8.1 Term and Termination of the Agreement. This Agreement shall be for a term of
twelve (12) months commencing the day following the Resignation Date, as defined
in the Separation Agreement (the “Term”). The Company may not terminate this
Agreement prior to the expiration of the Term.

(a) Termination By Consultant: In the event that Consultant terminates this
Agreement all payments and benefits set forth in Exhibit A that have not already
been made or provided shall be forfeit.

(b) Death or Disability of Consultant: In the event of the disability of
Consultant during the Term, Consultant shall receive all of the payments and
benefits listed on Exhibit A. In the event of Consultant’s death during the
Term, (i) the cash compensation payable for the Services set forth on Exhibit A
shall be forfeit; (ii) each equity award, including but not limited to
performance-based equity awards, held by Executive shall immediately vest with
respect to that number of shares subject to such equity awards as Executive
would have vested in, had she remained employed for a period of 12 months
following the Resignation Date, and such equity awards shall remain exercisable
in accordance with the applicable equity plan, notice of grant and equity
agreement; and (iii) provided that Consultant timely elected to receive
continued healthcare (including medical, dental, and vision) and basic group
life coverage pursuant to COBRA, the Company shall continue to pay the COBRA
premiums for Executive’s spouse for the lesser of (A) twelve (12) months from
the Resignation Date, (B) through the date that Executive’s spouse is eligible
for healthcare or group life benefits through other employment, and (C) until
Executive’s spouse is no longer eligible for COBRA continuation coverage.

8.2 Effects of Expiration

8.2.1 Survival. Sections 1 (Definitions), 3 (Independent Consultant
Relationship), 5 (Confidentiality), 7 (Nonsolicitation), and 10 (General
Provisions), will survive the expiration of this Agreement. Expiration of this
Agreement will not affect either Party’s liability for any breach of this
Agreement it may have committed before such expiration or termination.

 

4



--------------------------------------------------------------------------------

8.2.2 Return of Company Property. Except as otherwise provided by the Separation
Agreement, upon expiration of this Agreement or earlier as requested by Company,
Consultant will deliver to Company any and all Company documents, materials
(including all copies thereof) and equipment in Consultant’s possession or
control.

9. GENERAL PROVISIONS

9.1 Governing Law; Venue. This Agreement is governed by the laws of the State of
California without reference to any conflict of laws principles that would
require the application of the laws of any other jurisdiction. The parties
expressly agree to resolve all disputes arising out of, relating to or in
connection with this Agreement by arbitration conducted under the then-existing
Commercial Arbitration Rules of the American Arbitration Association (“AAA”),
which rules can be accessed at http://www.adr.org/aaa/faces/rules. The Company
shall bear the cost of arbitration. The arbitration will be conducted in San
Francisco County, California before a single arbitrator chosen by mutual
agreement of the parties or, failing that agreement, within thirty (30) days
after written notice demanding arbitration, by the AAA. Any award rendered by
the arbitrator will be final, conclusive and binding upon the parties, and
judgment thereon may be entered and enforced in any court of competent
jurisdiction. Nothing in this Agreement shall be deemed as preventing a party
from seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the parties and the subject matter of the dispute as
necessary to protect that party’s name, Confidential Information, trade secrets,
know-how, or any other proprietary rights.

9.2 Severability. If any provision of this Agreement is, for any reason, held to
be invalid or unenforceable, the other provisions of this Agreement will be
unimpaired and the invalid or unenforceable provision will be deemed modified so
that it is valid and enforceable to the maximum extent permitted by law.

9.3 No Assignment. This Agreement and Consultant’s rights and obligations under
this Agreement may not be assigned, delegated, or otherwise transferred, in
whole or in part, by operation of law or otherwise, by Consultant without
Company’s express prior written consent. Any attempted assignment, delegation,
or transfer in violation of the foregoing will be null and void. Company may
assign this Agreement or any of its rights under this Agreement to any third
party with or without Consultant’s consent.

9.4 Notices. Each Party must deliver all notices, consents, and approvals
required or permitted under this Agreement in writing to the other Party at the
address listed on the signature page by courier, by certified or registered mail
(postage prepaid and return receipt requested), or by a nationally-recognized
overnight carrier. Notice will be effective upon receipt or refusal of delivery.
Each Party may change its address for receipt of notice by giving notice of such
change to the other Party.

9.5 Remedies. Company’s remedies for any breach of this Agreement by Consultant
will include damages, injunctive relief, specific performance, and restitution.
The rights and remedies provided to each Party in this Agreement are cumulative
and in addition to any other rights and remedies available to such Party at law
or in equity.

 

5



--------------------------------------------------------------------------------

9.6 Construction. Section headings are included in this Agreement merely for
convenience of reference; they are not to be considered part of this Agreement
or used in the interpretation of this Agreement. When used in this Agreement,
“including” means “including without limitation.” Whenever Company’s consent or
approval is required under this Agreement, Company may grant or deny its consent
or approval in its sole and absolute discretion. No rule of strict construction
will be applied in the interpretation or construction of this Agreement. Waiver.
All waivers must be in writing and signed by the Party to be charged. Any waiver
or failure to enforce any provision of this Agreement on one occasion will not
be deemed a waiver of any other provision or of such provision on any other
occasion.

9.7 Entire Agreement; Amendments. This Agreement is the final, complete, and
exclusive agreement of the Parties with respect to the subject matter hereof and
supersedes and merges all prior or contemporaneous communications and
understandings between the Parties. No modification of or amendment to this
Agreement will be effective unless in writing and signed by the Party to be
charged.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below.

 

INTERMUNE, INC. (“COMPANY”)     ROBIN STEELE (“CONSULTANT”) Signed:   /s/ Daniel
G. Welch     Signed:   /s/ Robin Steele Name:   Daniel G. Welch     Name:  
Robin Steele Title:   Chairman, CEO & President     Title:     Address:   3280
Bayshore Boulevard     Address:       Brisbane, CA 94005                   Date:
  July 30, 2013     Date:   August 1, 2013

 

7



--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING FEES AND SERVICES

1. Services. During the Term of this Agreement, Consultant shall be available to
provide up to ten (10) hours per month of consulting services as her successor
and the Company’s CEO may reasonably request, either in person or
telephonically. Such services shall relate to the transfer of Consultant’s
former job responsibilities to her successor. It is anticipated that such
services can be provided telephonically, but Consultant shall make reasonable
efforts to provide such services in person at the Company’s headquarters in
Brisbane, California as may be reasonably required. Consultant shall not be
required to travel more than fifty (50) miles to perform such services unless
mutually agreed. Additional consulting services may be provided as mutually
agreed by the Company and Consultant.

2. Compensation for Services. During the Term of this Agreement, Consultant will
be compensated as follows:

a. Consulting Fees: Consultant shall be paid six hundred dollars ($600) per
month for the first two (2) hours of consulting services. All services provided
in excess of two (2) hours in any given month shall be compensated at three
hundred dollars ($300) per hour. Consulting Fees shall be payable on the last
date of each month of the Consulting Period, and shall be reflected on a Form
1099 issued to Consultant.

b. COBRA and Group Life Premiums: Provided that Consultant timely elects to
receive healthcare (including medical, dental and vision) and basic group life
benefits continuation pursuant to COBRA, Company shall pay the COBRA premiums
for Consultant and Consultant’s spouse for the lesser of (i) twelve (12) months,
(ii) through the date upon which Consultant and/or Consultant’s spouse become
eligible for healthcare or basic group life coverage through other employment,
or (iii) through the date upon which Consultant and/or Consultant’s spouse
otherwise becomes ineligible for COBRA continuation coverage.

c. Continued Vesting of Equity Awards and Extended Exercise Period. During the
Term of this Agreement Consultant shall continue to vest in all equity awards,
including but not limited to performance-based equity awards, outstanding as of
the date of separation of Consultant’s employment by Company. Consultant shall
have ninety (90) days following the expiration or termination of this Agreement
in which to exercise vested equity awards, unless otherwise provided in
Section 8.1.



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

This General Release of Claims (“Release”) is entered into as of this
                     day of                     , 2013, between you, and
InterMune, Inc. (the “Company”) (collectively referred to herein as the
“Parties”), effective eight days after your signature (the “Effective Date”),
unless you revoke your acceptance as provided in Paragraph 1(c), below.

 

1. General Release of the Company. You understand that by agreeing to this
release you are agreeing not to sue, or otherwise file any claim against, the
Company or any of its employees or other agents for any reason whatsoever based
on anything that has occurred as of the date you sign this agreement.

(a) On behalf of yourself and your heirs and assigns, you hereby releases and
forever discharges the “Releasees” hereunder, consisting of the Company, and
each of its owners, affiliates, divisions, predecessors, successors, assigns,
agents, directors, officers, partners, employees, and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which you now have
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment, or
remuneration by the Releasees, or any of them, and Executive’s resignation of
her employment, Claims arising under federal, state, or local laws relating to
employment, Claims of any kind that may be brought in any court or
administrative agency, including but not limited to any Claims arising under the
Age Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621, et
seq.; Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C. § 206(d);
the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act
of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990,
42 U.S.C. § 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et seq.; the
Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq. the Fair
Labor Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002;
the California Labor Code; the employment and civil rights laws of California;
Claims for breach of contract; Claims arising in tort, including, without
limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.

(b) Notwithstanding the generality of the foregoing, you do not release your
rights under this Agreement and the following Claims:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;



--------------------------------------------------------------------------------

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;

(iv) Claims for indemnification under the Company’s Bylaws, the Indemnity
Agreement previously entered into between the Company and Executive (the
“Indemnity Agreement”), California Labor Code Section 2802 or any other
applicable law;

(v) Your right to bring to the attention of the Equal Employment Opportunity
Commission and the California Department of Fair Employment and Housing claims
of discrimination, harassment or retaliation; provided, however, that Executive
does release Executive’s right to secure any damages for alleged discriminatory,
harassing or retaliatory treatment;

(vi) Your rights under the Separation and Transition Agreement and General
Release (the “Separation Agreement”) and the Consulting Agreement ( the
“Consulting Agreement”); and

(vii) Any other Claims that cannot be released as a matter of law.

(c) In accordance with the Older Workers Benefit Protection Act of 1990, you
have been advised of the following:

(i) You have the right to consult with an attorney before signing this
Agreement;

(ii) You have been given at least twenty-one (21) days to consider this
Agreement;

(iii) You have seven (7) days after signing this Agreement to revoke it. If you
wish to revoke this Agreement, you must deliver notice of your revocation in
writing via email or facsimile, no later than 5:00 p.m. on the seventh (7th) day
following your execution of this Agreement to Attn: Paul Arata, 415.508.0755,
PArata@intermune.com.

(d) YOU ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED OF AND ARE FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.



--------------------------------------------------------------------------------

6. Choice of Law. This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

 

7. Integration Clause. This Release, together with the Confidentiality
Agreement, the Indemnity Agreement, the Separation Agreement and the Consulting
Agreement, all as referenced in the Separation Agreement, constitutes the entire
agreement between the parties, and shall supersede any other agreement, with
regard to the subject matter hereof. There are no other agreements, written,
oral or implied, and that you agree that you may not rely on any prior
negotiations, discussions, representations or agreements.

 

8. Execution in Counterparts. This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.
Facsimile and pdf signatures shall have the same force and effectiveness as
original signatures.

The Parties have carefully read this Release in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

ROBIN STEELE     INTERMUNE, INC.  

 

     

 

Robin Steele     By: Dan Welch       Title: Chief Executive Officer Date        
Date    